DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An optical fiber comprising:
a core, said core having an outer radius r1, wherein r1 is 3.6 microns to 5.4 microns;
a cladding surrounding said core, said cladding having an outer radius r4, wherein r4 is less than 45 microns;
5 and a thickness tp > 8 microns, an in situ modulus Ep, wherein Ep is 0.35 MPa or less, and a spring constant χp <1.6 MPa, where χp = 2Ep r4/ tp; and
a secondary coating surrounding said primary coating, said secondary coating having an outer radius r6 and a thickness ts=r6 – r5, and an in situ modulus Es of 1200 MPa or greater,
wherein ts is greater than 10 microns, said outer radius r6 is 85 microns or less, and said fiber has a mode field diameter MFD greater than 8.2 microns at 1310 nm, a fiber cutoff wavelength of less than 1310 nm, and
said fiber exhibits a bend loss when wrapped around a mandrel having a diameter of 10 mm, of less than 1.0 dB/tum at a wavelength of 1550 nm, and
said fiber exhibits a puncture resistance load greater than 30 grams and a wire mesh drum microbending attenuation of less than 0.5 dB/turn at a wavelength of 1550 nm.
Claims 2-22 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                         
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883